Citation Nr: 1822804	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that the constant ringing in his ears makes it difficult to sleep and as a result, interferes with his activities of daily living.  Based on the Veteran's consistent statements regarding his service-connected tinnitus symptomatology, the schedular rating arguably does not adequately contemplate his disability picture and a 10 percent disability rating for this tinnitus has been argued as inadequate.  Therefore, the issue is remanded so that they RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to address whether justice requires assignment of an extraschedular rating for the Veteran's service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue on appeal for consideration of entitlement to an increased rating for tinnitus to the Director of Compensation Service for a determination as to whether the Veteran warrants an increased rating on an extraschedular basis under 38 C.F.R. § 3.321.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected tinnitus.  In doing so, the Director must provide an adequate statement for the reasons and bases for its determination.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasoning for its rejection of any material evidence favorable to the Veteran which would favor the assignment of an extraschedular rating. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied,  the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




